Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3 – 12, 14 – 23 and 25 – 33 (renumbered 1 – 30) are allowed.


Examiner’s note
In response to applicant’s amendment in claim 8, examiner has withdrawn claim objection mentioned in previous office action.
In response to approval of terminal disclaimer filed on 04/02/2021, the obviousness double patenting rejection with application no. 16/126,644 (Patent no. US 10,523,567 B2), application no. 15/862,509 (Patent no. US 10,103,993 B2), and application no. 14/667,568 (Patent no. US 9,900,253 B2) has been withdrawn.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 04/02/2021 have been fully considered. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 12 and 23 are therefore allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474